Case 1:18-cv-00088-LPS Document 924 Filed 08/25/20 Page 1 of 4 PageID #: 41315




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE

 H. LUNDBECK A/S, TAKEDA                )
 PHARMACEUTICAL COMPANY LTD.,           )
 TAKEDA PHARMACEUTICALS U.S.A.,         )
 INC., TAKEDA PHARMACEUTICALS           )
 INTERNATIONAL AG, and TAKEDA           )
 PHARMACEUTICALS AMERICA, INC.,         )
                                        ) C.A. No. 18-88-LPS
                        Plaintiffs,     ) CONSOLIDATED
                                        )
       v.                               ) PUBLIC VERSION
                                        )
 APOTEX INC., et al.,                   )
                                        )
                        Defendants.
                                        )

     LUPIN’S REPLY LETTER BRIEF IN SUPPORT OF EXPEDITED MOTION
      TO ENFORCE PRIOR ORDER AND RENEWED MOTION TO STRIKE
               PORTIONS OF PLAINTIFFS’ EXPERT REPORTS


 Dated: August 19, 2020                      DEVLIN LAW FIRM LLC
                                             James M. Lennon (No. 4570)
 OF COUNSEL:                                 1526 Gilpin Avenue
                                             Wilmington, DE 19806
 Deepro R. Mukerjee                          (302) 449-9010
 Lance Soderstrom                            jlennon@devlinlawfirm.com
 KATTEN MUCHIN ROSENMAN LLP
 575 Madison Avenue
 New York, NY 10022-2585
 (212) 940-8800

 Jitendra Malik
 Joseph M. Janusz
 Alissa M. Pacchioli
 KATTEN MUCHIN ROSENMAN LLP
 550 South Tryon Street, Suite 2900
 Charlotte, NC 28202-4213                    Attorneys for Defendants Lupin
 (704) 444-2000                              Limited and Lupin Pharmaceuticals,
                                             Inc.
Case 1:18-cv-00088-LPS Document 924 Filed 08/25/20 Page 2 of 4 PageID #: 41316




Dear Chief Judge Stark:

I. Introduction – The gamesmanship Plaintiffs are perpetuating is clear. Less than two weeks
ago, Plaintiffs stated that this Court only struck “the                                            ”
and that the Court’s Order permits Plaintiffs to “continue to assert and present evidence of Lupin’s
infringement of the full scope of [Claim 1 of the ’684 patent, claims 5 and 7 of the ’355 patent,
and claim 1 of the ’630 patent.]” (D.I. 900, Ex. 1) Every one of those claims, of course, covers
the               .

Injecting the               into the case once more through reply reports is tantamount to an
indirect motion for reconsideration. On one hand, if Lupin sits silently, Plaintiffs win that
“motion” and the               is back in. On the other, if Lupin approaches the Court, they now
have a forum to argue what they failed to argue before—that the belated                 theory is
now somehow relevant to theories of infringement related to                  .

This must end. That Lupin has already expended substantial resources fighting this is prejudicial
enough. Lupin returns once more to respectfully request that its motion be granted – again. And,
that Plaintiffs be foreclosed from asserting a theory never before disclosed to Lupin, and that Lupin
be awarded its reasonable fees for its trouble here.

II. Lupin’s First Motion Sought to Strike Any                         Opinions – Lupin concluded its
letter brief in support of its motion with an unequivocal request for relief: “Lupin therefore requests
that any expert opinions relating to, or alleging the presence of, the              in Lupin’s ANDA
products be stricken.” (D.I. 748 at 3.) And the Court granted that relief. Plaintiffs’ attempt to
argue that Lupin never sought exclusion of                      evidence is simply not true. Their
piecemeal citation to Lupin’s original cover motion explaining that some offending paragraphs in
the expert reports occasionally included discussion of the                            (which were not
the subject of Lupin’s original motion) is merely an attempt to distract from what Lupin actually
sought, and should be ignored.

Lupin’s original briefing was clear, with extensive discussion as to both: 1) the problem with
Plaintiffs’ litigation strategy; and 2) the appropriate and requested relief. See, e.g., id. at 2
(explaining that the                  was one of         different forms Plaintiffs alleged were present
in Lupin’s product, and striking the                     would not impact Plaintiffs’ disclosed theories
on the                        ); id. at 3 (explaining that Plaintiffs’ contentions never articulated “any
theory that Lupin’s ANDA products contain the                        ,” much less that they ever accused
Lupin of infringing any                              ) (emphasis added); D.I. 764 at 1 (explaining the
impropriety of “disclosing a new theory (and asserting new claims) for the first time in opening
expert reports”); id. (“Lupin’s motion is directed to the                  theory, which was improperly
articulated for the first time in opening expert reports.”). Plaintiffs understood the relief sought—
to suggest otherwise now is disingenuous at worst and misguided at best.

III. This is Not Proper Rebuttal Testimony – Plaintiffs characterize their reply reports as
“discussing the results of analytical testing performed on samples of Lupin’s ANDA product.”
(D.I. 900, Ex. 1). But what Plaintiffs neglect to mention is that their experts analyzed t
                                        for the first time in these reply reports. Their refusal to
Case 1:18-cv-00088-LPS Document 924 Filed 08/25/20 Page 3 of 4 PageID #: 41317




address that point is puzzling—they did actually test
                   before serving opening reports.1 If Plaintiffs believed the                  was
properly part of the case before opening expert reports (which they did), their experts should have
included analysis of a
                   . But they chose not to, and including it now under the guise of a “rebuttal”
position is merely an attempted proverbial second bite at the apple. It should be rejected.

But there is more. As noted in prior briefing, Lupin was forced to respond to Plaintiffs opening
reports that improperly included the                  opinions. Had Plaintiffs only alleged the
presence of the                      in their opening report, Lupin’s rebuttal report (expectedly)
would have been different. Arguing that the                    opinions on reply are appropriate
because they rebut Dr. Cockcroft’s opinions, which in part rebut the improper opening
     opinions, is both circular and nonsensical.

The same is true on the merits. Plaintiffs asserted that Lupin’s ANDA product allegedly comprises
the                               . But, according to Plaintiffs, they now need to include evidence
related to the              to rebut Lupin’s expert’s opinion that Dr. Morin’s testing does not show
the presence of                    . Why can’t they simply rebut that with the alleged presence of
the                        s? Lupin disagrees that these forms are present, but that certainly does
not justify reviving already stricken evidence through supposed “rebuttal” testimony.

IV. These are Not Proper Items of Proof for Previously Disclosed Infringement Theories –
Plaintiffs argument that the              is relevant to their other disclosed infringement theories
is similarly flawed. If the presence of the                in Lupin’s ANDA product is relevant to
their claims with respect to the                     , why was that never argued in the briefing on
Lupin’s first motion? Did Plaintiffs not believe it was valid then, but believe it is now? The proof
is in the pudding—Plaintiffs are seeking a second chance without justification to raise now an
argument that could and should have been raised in response to Lupin’s first motion.

This leads to another point that went unanswered by Plaintiffs—based on this argument, do
Plaintiffs believe that all of the              opinions in their opening reports are still in the case,
despite this Court’s prior Order? It is clear Plaintiffs believe this Court’s prior Order permits them
to “assert and present evidence of Lupin’s infringement of the full scope of these claims.” (D.I.
900, Ex. 1) And despite the new contention that Plaintiffs do not intend to allege infringement
based on the                 , the record proves otherwise. See, e.g., D.I. 899, Ex. E, at p. 12 and
¶ 41 (Myerson opining that “Lupin’s ANDA product is characterized by
        ,” using language from the asserted claims); ¶ 45 (stating that certain peaks in a Lupin
sample “are much more likely to be characteristic of the
                                    .”); ¶ 96 (concluding infringement, referencing opening report
opinions, and opining that Lupin’s product contains “the forms of vortioxetine hydrobromide
recited in [the asserted claims]”). In fact, Dr. Myerson never once specifies that his infringement
opinions relate only to the                       —to the contrary, his reply has more mentions of
           than those of                                 . And, Dr. Morin’s reply addresses only the
              . Id., Ex. D. For these reasons, Lupin respectfully requests that its motion be granted.

1
    These
                                                                                        .
Case 1:18-cv-00088-LPS Document 924 Filed 08/25/20 Page 4 of 4 PageID #: 41318




                                           Respectfully submitted,

                                           /s/ James M. Lennon

                                           James M. Lennon (No. 4570)

cc:   Clerk of Court (via CM/ECF)
      All Counsel of Record (via e-mail)
